Citation Nr: 1723162	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-07 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 percent for ischemic heart disease (claimed as coronary artery disease.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Marine Corps (USMC) from November 1964 to November 1968 during which time he was awarded the Vietnam Service Medal with 1 Star and the Vietnam Campaign Medal.

This case comes before the Board of Veterans Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  These claims were previously remanded in April 2014 and August 2015 and have now been returned to the Board for further adjudication.

The Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge at a December 2013 Travel Board hearing, and prior to this the Veteran testified before a Decision Review Officer (DRO) in January 2010.  A transcript of each hearing is associated with the claims file.

Additionally, the Board notes that the issue of entitlement to an increased rating for ischemic heart disease has been certified to the Board, but there is a videoconference hearing request pending at the moment.  Therefore, although the Board has jurisdiction over this matter, it must be remanded to the Agency of Original Jurisdiction (AOJ) for the scheduling of a Board hearing as requested by the Veteran.  

Separately the Board notes that as mentioned above, the claims were previously remanded by the Board in April 2014; at that time, the issue of entitlement to service connection for peripheral neuropathy was also on appeal.  The Board notes that the Veteran filed a Notice of Disagreement (NOD) with regard to a March 2015 rating decision granting service connection and assigning initial non-compensable ratings to the Veteran's bilateral hearing loss, and bilateral upper and lower extremity peripheral neuropathy secondary to his service-connected diabetes mellitus, Type II.  As these matters are currently pending additional claims development, and a Statement of the Case (SOC) has not yet been issued, the Board will not take jurisdiction over those matters at this time.

The issues of entitlement to a disability rating in excess of 30 percent for ischemic heart disease (claimed as coronary artery disease) and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

The Veteran's service-connected PTSD is exhibited by: (1) angry outbursts; (2) irritability; (3) sleep disturbance; (4) intrusive memories and dreams; (5) mild memory issues; (6) poor concentration; (7) depressed mood; (8) anxiety; (9) disturbances of mood and motivation; (10) hypervigilance; and (11) feelings of worthlessness, among other symptoms.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA has met all statutory and regulatory notice provisions set forth in the VCAA.  Prior to initial adjudication, a July 2008 letter satisfied the duty to notify provisions with regard to the Veteran's service connection claim for PTSD.  In so finding, the Board notes that the Veteran's appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the identified treatment records relevant to this claim have been collected.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

Further, as detailed by the record, the Veteran has been provided several VA examinations in connection with this appeal, which were conducted in December 2014, January 2016, and March 2016.  After a review of each of the aforementioned examination reports, the Board finds that collectively, these examination reports were based on a thorough review of the claims file, include an in-person examination, a detailed medical, social and occupational history, and provide adequate supporting rationale for any opinions or observations provided. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Accordingly, the Board finds that the aforementioned VA examination reports collectively provide an adequate basis on which to adjudicate the Veteran's appeal.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, as discussed above, the Veteran's PTSD appeal was previously remanded in April 2014 and August 2015 for additional development to include the collection of outstanding VA treatment records, the provision of a release authorization for the procurement of private treatment records, and to conduct VA examinations assessing the severity of the Veteran's PTSD.  A review of the record reveals that all of the remand directives contained in the Board decisions have been substantially completed, as detailed in the above discussion of the duty to assist.  Accordingly, the Board finds that VA has substantially complied with all previous remand directives relevant to this appeal.

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in December 2013.  The December 2013 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).


II. Governing Evidentiary Principles

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection in date.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

III. Initial Rating for the Veteran's Service-connected Depression

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

The Veteran's mood disorder is currently evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.130.  Because the Veteran is seeking a rating higher than his currently assigned 50 percent rating and has been assigned an effective date that covers the entire appeal period, the criteria for lesser ratings are not relevant and will not be discussed.

Under the applicable regulatory criteria, a 50 percent evaluation requires occupational and social impairment "with reduced reliability and productivity due to such symptoms as": (1) flattened affect; (2) circumstantial, circumlocutory, or stereotyped speech; (3) panic attacks more than once a week; (4) difficulty in understanding complex commands; (5) impairment of short-and long-term memory as demonstrated by retention of only highly learned material or forgetting to complete tasks; (6) impaired judgment; (7) impaired abstract thinking; (8) disturbances of motivation and mood; and (9), difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).  

A 70 percent rating is warranted when there is evidence of occupational and social impairment, "with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as": (1) suicidal ideation; (2) obsessional rituals which interfere with routine activities; (3) speech intermittently illogical, obscure, or irrelevant; (4) near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; (5) impaired impulse control, such as unprovoked irritability with periods of violence; (6) spatial disorientation; (7) neglect of personal appearance and hygiene; (8) difficulty in adapting to stressful circumstances, including work or a work like setting; (9) and inability to establish and maintain effective relationships.  Id.  Finally, a 100 percent rating is warranted when there is evidence of total occupational and social impairment "due to such symptoms as": (1) gross impairment in thought processes or communication; (2) persistent delusions or hallucinations; (3) grossly inappropriate behavior; (4) persistent danger of hurting self or others; (5) intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; (6) disorientation as to time or place; and (7) memory loss for names of close relatives, own occupation, or own name.  Id.

The above listed symptoms associated with the, 50, 70 and 100 percent ratings are not an exhaustive list of symptoms the Veteran must have or must exhibit; rather they are examples of symptoms that could cause the level of occupational and social impairment contemplated by each rating level.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  As such, the Board need not find all or even some of the listed symptoms to assign any of the above ratings.  Id.  Instead, the Board must examine the symptoms of the Veteran, determine whether they are of the kind that are enumerated in the disability rating level, and if so, determine whether those symptoms result in the level of occupational and social impairment described by that rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  In doing so the Board may examine the severity, frequency, and duration of the Veteran's symptoms, and determine the similarity they bear to the specific rating levels listed in 38 C.F.R. § 4.130.  See id. 

Finally, the Board notes that in evaluating psychiatric disorders the VA has adopted and employs the nomenclature of the DSM-V in the rating schedule, and prior to August 4, 2014, of the DSM-IV.  See 38 C.F.R. § 4.130 (2015); see also 38 C.F.R. § 4.130 (2014).  

A. Evidence

The Board begins its review of the relevant evidence with the Veteran's VA treatment records.  In October 2008 the Veteran reported that he first came back from Vietnam, and was suffering from bad dreams and flashbacks with frequency.  After he began to work, his symptoms would bother him every now and then.  The Veteran also discussed some stress related to injuring his back at work, forcing him to get lumbar spine surgery and retire.  He reported a recurrence of PTSD symptoms such as intrusive memories and nightmares about his service in Vietnam, as well as depression, snapping at others, and low temper.  He discussed that he hated the way Iraq war veterans are treated like heroes and Vietnam veterans were never appreciated, and he got tearful and upset when discussing this.  He endorsed low energy, but reported that he was able to enjoy the good things that happened to him.  He denied suicidal or homicidal ideation, and a screening revealed no evidence of substance abuse, mania, psychosis, panic attacks, or agoraphobia. The Veteran was noted to exhibit active avoidance of environmental triggers associated with trauma, restricted affect, social isolation, difficulty experiencing loving emotions, feeling detached and estranged from others, amnesia, dissociative experiences when under stress, difficulty falling or staying asleep, irritability, or outbursts of anger, hypervigilance, and exaggerated startle response.  The Veteran reported that he did not consume alcohol but smoked marijuana once or twice a week.  It was noted that the Veteran was married to his second wife, and had been for 34 years, with one son from his prior marriage, a step-son, and a daughter from his current marriage.  He also reported a granddaughter that he enjoyed playing with.  He reported having some friends but seeing them infrequently.  He expressed guilt at not being able to help his wife more.

Post-service treatment records throughout the appeal period reveal that the Veteran has been on and off citalopram, reporting in a February 2009 VA treatment record that it made him feel tired.  The Board notes that there appears to be some gaps in the Veteran's psychiatric and mental health treatment at different parts of the appeal period.  An October 2013 social work consultation record notes that the Veteran retired in 2000 due to a spinal fracture with nerve damage and that he had been taking citalopram for the previous five years.  At this time the Veteran did not endorse suicidal ideation or homicidal ideation, and symptoms of depressed mood, anhedonia, agitation, feelings of worthlessness and guilt, fatigue, loss of energy and reduced concentration were noted.  The Veteran denied insomnia at that time, as well as flashbacks and nightmares, but did report intrusive recollection of events, and avoidance of thoughts and feelings associated with his stressors, as well as detachment from others, the inability to recall events in part or in whole, and some hypervigilance at times.  The Veteran's insight and judgement were noted to be good, his mood level, speech normal, thought process linear and goal-directed, good eye contact.  There was no evidence of psychosis.  Recent inability to cope with stress related to purchasing a home in Florida, to which the Veteran had recently moved, as well as stress related to caring for his four year old granddaughter four days a week were noted.  The Veteran reported some marital distress related to his inability to remember certain things, as well as not feeling appreciated or valued by others, except for other servicemembers.  He reported concern over his temper.  The Veteran was referred to anger management. 

A September 2014 individual counseling session notes that the Veteran's mood appeared frustrated, his speech normal, his affect congruent, his thought processes goal-directed and linear, with good eye contact, no evidence of delusion, and no suicidal or homicidal plan or intent.  The Veteran was noted to have strong social supports.  In an April 2015 VA treatment record the Veteran reported having a "short fuse" with others, and reported an incident of being angry because a couple did not move their dogs while he was walking on the sidewalk.  He expressed concern that people viewed him negatively because of his disability and that he did not feel validated for his active duty service.  The Veteran reported that his grandchildren validated him and made him happy, and was encouraged to use time spent with his grandchildren to cope with feelings of stress and anger.  The Veteran also reported difficulty with communication and a feeling of needing to fix problems himself, and in this regard, was encouraged to create a trusting relationship with his wife and be more vulnerable.  The Veteran's mood was noted to be irritable, his affect congruent, his speech normal, and thought processes goal-directed and linear.  He was noted to exhibit good eye contact and it was further noted that no delusions were expressed in thought content; no overt psychosis was observed.  The Veteran denied suicidal or homicidal ideation, and his insight and judgement were noted to be fair to good.  Marital issues were noted, but the Veteran also reported that he had adequate social support through family.  Some of the Veteran's depressive symptoms were related to his physical conditions.

In a May 2015 treatment record the Veteran continued to discuss anger, and verbal abuse by him to his wife, as well as insomnia.  At this time the Veteran expressed that he had no fuse at all when it came to his temper, and that he was very frustrated with his physical health issues and inability to be active. He explained that he felt useless and depressed, and that he also suffered from insomnia.  However the Veteran denied suicidal and homicidal thoughts, plan, or intent.  He did discuss smoking marijuana to feel mentally better. The examiner noted a recent weight change of 40 lbs.; however the Veteran's appetite was noted to be average.  The treating professional also noted some memory impairment for recent events, and that the Veteran's insight ranged from poor to fair, with a tendency to blurt out inappropriate things.  Weight loss was reported to be due to a vegan diet.  The Veteran denied nightmares.

A July 2015 VA treatment record indicates that the Veteran reported feelings of frustration and anger but noted that he was improving in controlling his anger by being aware of his body language and taking a few moments before speaking.  He also reported depression over not being able to work in ten years due to physical issues and being very limited in what he could presently do.  He reported that his anger was making him miserable and was having trouble letting go of things he could not control.  He reported depression that he rated as high as 8 out of 10 on a 1-10 point scale, and explained that he did not think that the citalopram was effective.  He reported "beating himself up" over not being able to do physical activities.  His mood was noted to be angry and depressed, but it was also noted that he was receptive to the suggestion of focusing on what he could do and engaging in activities that he would find enjoyable.  

A December 2014 VA examination report diagnosed the Veteran with PTSD and a depressive disorder due to another medical condition.  The examiner explained that because both of the Veteran's mental health diagnoses can cause the inability to feel happiness, issues with sleep, and decreased concentration, it was not possible to distinguish what symptoms were due to which mental health diagnosis.  This examiner assessed the severity of the Veteran's PTSD and depression as resulting in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner noted the Veteran's relevant marital, social, and family history as summarized above, and noting that two of his adult children lived nearby and he saw them frequently.  The Veteran reported a good relationship with both of them, and a marriage that was strained at times.  He reported that he had a few good friends and had moved to Florida from Boston.  The Veteran reported leisure activities of light gardening, watching television, and going out to eat and to sporting events.  The Veteran also reported that his family came over for dinner one or two times a month.  The Veteran reported that his most recent occupational history was working in a group home for intellectually disabled adults, a job he had held for ten years.  Prior to this the Veteran worked in a series of jobs including operation of a canteen truck, owning an antique shop, selling instrumentation, and six years in restaurant management.  At that time the examiner noted that the Veteran had been prescribed Celexa and used marijuana about every three or four weeks.  Symptoms observed included depressed mood, anxiety, chronic sleep, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was also noted to meet the following PTSD diagnostic criteria: (1) recurrent, involuntary, and intrusive distressing memories of the traumatic event; (2) avoidance of or efforts to avoid distressing memories, thoughts, or feelings about the traumatic event; (3) avoidance of or efforts to avoid external reminders that arouse distressing memories; (4) markedly diminished interest or participation in significant activities; (5) persistent inability to experience positive emotions; (6) irritable behavior and angry outbursts; (7) exaggerated startle response; (8) problems with concentration; and (9) sleep disturbance.

A January 2016 VA examination report reiterated the Veteran's December 2014 diagnoses, as well as the inability to differentiate between symptoms of each.  The examiner assessed the severity of the Veteran's mental health conditions as resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran's social, marital, and family history was consistent with the December 2014 examination report, except the Veteran was noted to have two grandchildren, and family night with his children once a week.  The Veteran reported that they have cookouts, and leisure activities included playing gambling video games and some gardening.  The Veteran attempted yoga but had pain afterwards.  The Veteran reported sleeping only two or three hours a night and that he felt his currently prescribed medication was not working.  He reported depression on a daily basis and feelings of isolation from time to time.  He also felt that his pain medications for his physical conditions were ineffective.  He reported nightmares of his family getting in crazy accidents.  Symptoms observed included depressed mood, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The Veteran was also noted to meet the same PTSD criteria he did in December 2014, but with the added symptom of hypervigilance.

Finally, the Veteran underwent another VA examination in March 2016.  This examiner assessed the severity of the Veteran's PTSD and depression as resulting in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran's social, marital, and family history was noted to be substantially the same; the Veteran reported that friends and family had recently visited from out of town.  The Veteran reported a few friends, most of whom were in their 40s and 50s.  Leisure activities remained the same.  The examiner noted that the Veteran had recently been prescribed with Depakote for mood and irritability but the Veteran reported that he felt it kept him awake at night.  Sleep remained only two or three hours a night, with a nap in the afternoon, and similar feelings of depression and isolation.  He reported nightmares about his family getting into a crazy accident and about friends with whom he served on active duty.  He expressed some frustration with VA, and although he did not believe in medications he felt he had to take something for his mood and irritability.  He also expressed concern at letting his grandchildren see his irritability.  Symptoms observed included depressed mood, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The Veteran was noted to meet the same PTSD diagnostic criteria he did in January 2016.  This examiner indicated that although the Veteran would have difficulty with irritability and sleep problems in a work environment, he could work in an occupation that was sedentary, such as work on a computer from home or sitting at a guard house, because such jobs that would require limited contact with others.

The Veteran was provided hearing before a DRO in September 2010; however the testimony provided predominantly pertained to in-service stressors sufficient to establish entitlement to service connection for PTSD, rather than the Veteran's symptoms.  However, as discussed above, the Veteran and his spouse provided detailed testimony at a December 2013 Board hearing.  At this hearing the Veteran explained that he was easily angered, had difficulty controlling his temper around his grandchildren, and that his wife got the brunt of his irritability.  He also indicated that he snapped at people on the sidewalk if they did not get out of his way.  He explained that while he does have some friends, they are not close friends, and that while he does not have trouble socializing, he is not very talkative.  His wife indicated that the Veteran has a "compulsive anger" and that he gets very angry about small slights, such as parking spot issues, people on the sidewalk not getting out of his way, and servers at restaurants.  She also reported that they used to have separate beds due to the Veteran punching and mumbling in his sleep, and that she has observed the Veteran to have memory issues.  The Board notes that the Veteran's wife is a retired VA nurse.  The Board notes that prior to this, the Veteran's wife had submitted a September 2012 statement outlining a timeline for the Veteran's appeal and his dates of diagnosis.

B. Analysis

Based on the foregoing, the Board finds that the Veteran does not meet the criteria for the next highest rating of 70 percent.  Importantly, the Board notes that the 70 percent rating criteria calls for "deficiencies in most areas" and the record does not reflect that the Veteran's PTSD and overlapping depression symptoms result in this type of occupational and social impairment.  Relevantly, the Board notes that the Veteran has strong familial support and good relationships with both his children and grandchildren, most of whom he regularly spends time with on a weekly basis.  In addition to this, the record reflects that despite his irritability and depressed mood, he currently has several friends, although they may not be close friends.  Additionally, the Veteran has an extensive post-service work history with a variety of employment situations involving various levels of social interaction, and he does not report that his PTSD or depression symptoms at any point interfered with his occupational employment or performance, although symptoms appear to have increased after 2000, when the Veteran retired and started experiencing some physical health issues.  However, relevantly, the Veteran reports hosting various friends and family at his house regularly, and caring for his young granddaughter four days a week; although the foregoing constitutes social interaction, it suggests that the Veteran, while irritable, has sufficient tolerance for getting along with others on a routine basis.  Moreover, although not dispositive, the Board notes that the Veteran does not exhibit the inability to establish and maintain effective relationships, which is provided as an example of the occupational and social impairment contemplated by the 70 percent rating criteria.  Likewise, the Board notes that suicidal ideation is consistently absent, and the Veteran's speech and thought processes are consistently noted to be normal in all of his VA examination reports and VA treatment records, and there is not documentation that the Veteran neglects his personal appearance or hygiene, or that his depression prevents him from functioning independently.  To the extent that the record documents any physical limitations or issues with activities of daily living, such impairments have been attributed to the Veteran's physical disabilities rather than his mental health symptoms.  Moreover, the Board notes that many of the Veteran's documented symptoms including sleep disturbance, memory and concentration issues, hypervigilance, intrusive memories, and disturbances of motivation and mood are contemplated by the levels of occupational and social impairment described by the 50 percent rating criteria.  Finally, while the Board has considered the Veteran and his wife's competent and credible lay testimony with regard to his current symptoms, such symptoms as described are consistent with the VA examination reports and VA treatment records already discussed.  Therefore, while the Board acknowledges the Veteran's in-service trauma, as well as the day to day difficulty the Veteran's PTSD and depressive symptoms cause, the Board finds that preponderance of the evidence indicates that the Veteran's PTSD does not meet the criteria for entitlement to a rating in excess of 50 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 (2015).


ORDER

Entitlement to a rating in excess of 50 percent for service-connected PTSD is denied.


REMAND

A review of the record reflects that the Veteran filed an application for entitlement to a TDIU in October 2010, and entitlement was denied in a December 2011 Supplemental Statement of the Case (SSOC).  The Veteran is currently service-connected for the following conditions: (1) PTSD; (2) ischemic heart disease; (3) diabetes mellitus type II with bilateral upper and lower extremity peripheral neuropathy; and (4) bilateral hearing loss.  

The Board notes that based on the record as summarized above, there is insufficient evidence that the Veteran is entitled to a TDIU solely on the basis of his service-connected PTSD.  However, of record is a December 2013 VA examination report which indicates that the Veteran's ischemic heart disease causes functional impairment that could interfere with the Veteran's employment capacity, and as discussed above, the Veteran is awaiting a Board hearing to provide testimony on that matter.  As such, given that it would be premature for the Board to adjudicate the Veteran's claim for an increased rating for his ischemic heart disease, and that his testimony before the Board on that matter may impact his claim for entitlement to a TDIU, the Board cannot proceed to adjudicate TDIU at this time.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the claim of entitlement to a TDIU is remanded to the AOJ for further adjudication pending the outcome of the Veteran's ischemic heart disease appeal.

Accordingly, the case is REMANDED for the following action:

1. At the earliest available opportunity, the AOJ should schedule a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, D.C. on the issue of entitlement to an increased rating for ischemic heart disease.  The AOJ should notify the Veteran and representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b) (2016).  

2.  Then, after the Veteran's Board hearing, the issues of entitlement to an increased rating for ischemic heart disease and entitlement to a TDIU should be returned to the Board.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


